                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JERRY ANDERSON, Individually, on behalf
of their daughter, Sammie Jo Anderson; SARA
ANDERSON, Individually, on behalf of their                              8:19CV66
daughter, Sammie Jo Anderson; and SAMMIE
JO ANDERSON, Individually;                                   SECOND AMENDED FINAL
                                                               PROGRESSION ORDER
                       Plaintiffs,

        vs.

PROMAXIMA MANUFACTURING, LTD, A
Domestic Limited Liability Company;

                       Defendant.

       This matter is before the Court on the parties’ Joint Motion to Extend Deadlines. (Filing No.
25.) The motion is granted. Accordingly,

       IT IS ORDERED that the that the provisions of the Court's earlier final progression orders
remain in effect, and in addition to those provisions, the following shall apply:

       1)      The trial and pretrial conference are canceled and will not be reset at this time. A
               telephonic status conference to discuss case progression and the trial and pretrial
               conference settings will be held with the undersigned magistrate judge on April 3,
               2020 at 10:00 a.m. Counsel shall use the conferencing instructions assigned to this
               case to participate in the conference. (Filing No. 8.)

       2)      The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
               July 15, 2019.

       3)      The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 September 10, 2019
                      For the defendant(s):                 October 18, 2019

       4)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is December 1, 2019. Motions to compel discovery
               under Rules 33, 34, and 36 must be filed by December 15, 2019.

               The maximum number of Interrogatories is 40 with sub-parts.

               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to set
               a conference for discussing the parties’ dispute.
           5)          The deadlines for identifying expert witnesses expected to testify at the trial, (both
                       retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ.
                       P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                     December 31, 2019
                                  For the defendant(s):                                     April 29, 2020

           6)          The deadlines for complete expert disclosures1 for all experts expected to testify at
                       trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                       (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                     May 11, 2020
                                  For the defendant(s):                                     June 1, 2020

           7)          The deposition deadline is June 29, 2020.

                            a. The maximum number of depositions that may be taken by the plaintiffs as a
                               group and the defendants as a group is 10.

                            b. Depositions will be limited by Rule 30(d)(1).

           8)          The deadline for filing motions to dismiss and motions for summary judgment is July
                       30, 2020.

           9)          The deadline for filing motions to exclude testimony on Daubert and related grounds
                       is July 24, 2020.

           10)         Motions in limine shall be filed seven days before the pretrial conference. It is not
                       the normal practice to hold hearings on motions in limine or to rule on them prior to
                       the first day of trial. Counsel should plan accordingly.

           11)         The parties shall comply with all other stipulations and agreements recited in their
                       Rule 26(f) planning report that are not inconsistent with this order.

           12)         All requests for changes of deadlines or settings established herein shall be directed
                       to the undersigned magistrate judge, including all requests for changes of trial dates.
                       Such requests will not be considered absent a showing of due diligence in the timely
                       progression of this case and the recent development of circumstances, unanticipated
                       prior to the filing of the motion, which require that additional time be allowed.
           Dated this 27th day of January, 2020.
                                                                                BY THE COURT:
                                                                                s/ Susan M. Bazis
                                                                                United States Magistrate Judge


           1
              While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their opinions
relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As to each such
expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.
